             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00302-MR

WELLS FARGO BANK, N.A.,                          )
                                                 )
                        Plaintiff,               )
                                                 )            ORDER
v.                                               )
                                                 )
THE SOUTHEAST BIOFEEDBACK                        )
AND CLINICAL NEUROSCIENCE                        )
ASSOCIATION, URSZULA KLICH,                      )
ADRIANA STEFFENS, and                            )
SYLVIA WHITMIRE                                  )
                                                 )
                      Defendants.                )
__________________________________               )

      The undersigned has been assigned to this matter for the purpose of

conducting a Judicial Settlement Conference, and a conference was conducted

on Thursday, August 19, 2021 by video conference. However, while those

discussions were underway, the video connection with one of the defendants,

Dr. Adriana Steffans, was lost.

      Consequently, the undersigned recessed the conference and instructed

the parties to continue their discussions privately and to advise the Court

within thirty days of the status of those discussions. See Doc. 31.

      On September 20, 2021, Defendants The Southeast Biofeedback and

Clinical Neuroscience Association (“SBCNA”) and Dr. Urszula Klich (“Klich”)

filed a Status Report which advises that the parties are continuing their



        Case 1:20-cv-00302-MR Document 33 Filed 09/21/21 Page 1 of 2
settlement discussions and requests that the judicial settlement conference

“remain in recess for another month, with another Status Report to be

submitted on October 20, 2021.” Doc. 32.

     Considering the representations set forth in the Status Report (Doc. 32),

  (1) The Judicial Settlement Conference that commenced on August 19, 2021

     remains RECESSED.

  (2) The parties are DIRECTED:

        a. To continue to confer, in good faith, regarding the potential

           resolution of this matter, and

        b. To file, on or before Wednesday, October 20, 2021, a joint Notice

           advising of the status of their discussions, including whether they

           have reached an agreement, request an additional conference with

           the undersigned to discuss settlement, or request that the

           settlement conference be declared an impasse and that the

           litigation proceed in the ordinary course.

     It is so ordered.


                                 Signed: September 21, 2021




                                       2

        Case 1:20-cv-00302-MR Document 33 Filed 09/21/21 Page 2 of 2
